Case 5:20-cv-00288-RBD-PRL Document 59 Filed 09/03/21 Page 1 of 5 PageID 819




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      OCALA DIVISION

GHOST CONTROLS, LLC, a Florida
Limited Liability Company

       Plaintiff,

v.                                                             Case No: 5:20-cv-288-RBD-PRL

GATE1ACCESS LLC. and JULIO
TOLEDO,

       Defendants.


                                             ORDER

       Ghost Controls seeks to commence proceedings supplementary and to implead

Remotedeals, LLC, and Silvia Toledo (Julio Toledo’s wife and apparent owner of

Remotedeals, LLC). (Doc. 48). Defendants are not opposed to the commencement of

supplemental proceedings and the issuance of a notice to appear as to Remotedeals, LLC, but

object to the issuance of a notice to appear as to Mrs. Toledo. (Doc. 54).

       On January 6, 2021, the court entered an Order granting Ghost Controls’s motion for

entry of a final default judgment, awarding Plaintiff $106,000 in statutory damages and

$12,350 in attorney’s fees against the defendants. (Doc. 31). On May 3, 2021, Ghost Controls

served post-judgment requests for production to the defendants and discovered that shortly

after the default judgment was entered against them, Gate1Access and Mr. Toledo began

transferring substantial amounts of money to Remotedeals, LLC.

       “A supplemental proceeding is an assertion of an equitable claim against assets of the

judgment debtor in the possession of an impleaded party, regardless of whether the impleaded

party's role in receiving and possessing the assets is rightful (e.g., a gift prompted by affection)
Case 5:20-cv-00288-RBD-PRL Document 59 Filed 09/03/21 Page 2 of 5 PageID 820




or wrongful (e.g., the impleaded party purchased assets of the judgment debtor at a

conspiratorially low price).” Estate of Jackson v. Ventas Realty, Ltd., Partnership, 812 F. Supp.2d

1306, 1310 (M.D. Fla. 2011). Generally, it allows the judgment creditor to identify and

marshal the assets of the judgment debtor in the hands of an impleaded party without the

necessity of asserting a cause of action personally against the impleaded party. Id.

       Rule       69     of   the     Federal    Rules     of     Civil        Procedure   provides

that proceedings supplementary to and in aid of judgment or execution “must accord with the

procedure of the state where the court is located.” In Florida, post-judgment supplementary

proceedings are governed by Fla. Stat. § 56.29. This statute “empowers the Florida court that

rendered a judgment to ‘order any property of the judgment debtor, not exempt from

execution, in the hands of any person or due to the judgment debtor to be applied toward the

satisfaction of the judgment debt.’” Id at 1309.

       Section 56.29(1) imposes two jurisdictional prerequisites for the commencement of

proceedings supplementary: (1) an unsatisfied judgment or judgment lien and (2) an affidavit

averring the judgment or writ is valid and unsatisfied along with a list of persons to be

impleaded. Morningstar Healthcare, LLC v. Greystone & Co., Inc., No. 8:05-cv-949-T-MAP, 2008

WL 1897590, at *1 (M.D. Fla. April 28, 2008). Compliance with these prerequisites provides

the   predicate    for   impleading    any   named     third    parties   to    the   supplementary

proceedings. Id. No other showing is required to implead the third party. Id.

       The affidavit of Joseph A. Kelley, the Chief Executive Officer of Ghost Controls,

satisfies the requirements of § 56.29. In his affidavit, Mr. Kelley avers that the Court entered

final judgment against the Defendants; awarding Ghost Controls $106,000 in statutory

damages and $12,350 in attorney’s fees, and the judgment is valid and outstanding. (Doc. 54-



                                                -2-
Case 5:20-cv-00288-RBD-PRL Document 59 Filed 09/03/21 Page 3 of 5 PageID 821




1). The affidavit also states that shortly after final judgment was entered in this case,

Gate1Access and Julio Toledo began transferring substantial amounts of money to

Remotedeals and Silvia Toledo. (Doc. 54-1). Copies of the checks are attached to the affidavit,

along with records from the Florida Division of Corporations, showing that Remotedeals and

Gate1Access share the same address and Silvia Toledo is listed as the manager and registered

agent of Remotedeals. (Doc. 54-1). Based on these statements, Ghost Controls’s request to

commence proceedings supplementary as to Remotedeals and Silvia Toledo is due to be

granted.

       Ghost Controls also requests that the court issue a Notice to Appear to Remotedeals

and Silvia Toledo and set a date certain for them to file an affidavit in response to the Notice

to Appear. Section 56.29(2) provides:

              The judgment creditor shall, in the motion described in
              subsection (1) or in a supplemental affidavit, describe any
              property of the judgment debtor not exempt from execution in
              the hands of any person or any property, debt, or other obligation
              due to the judgment debtor which may be applied toward the
              satisfaction of the judgment. Upon filing of the motion and
              affidavits that property of the judgment debtor, or any debt, or
              other obligation due to the judgment debtor in the custody or
              control of any other person may be applied to satisfy the
              judgment, then the court shall issue a Notice to Appear.

       Defendants do not oppose the request to commence proceedings supplementary and

issuance of the notice to appear as to Remotedeals, but do oppose it as to Silvia Toledo

because there is no description of property of Gate1Access purportedly in the hands of Silvia

Toledo. The Notice to Appear “must describe with reasonable particularity the property, debt,

or other obligation that may be available to satisfy the judgment.” Fla. Stat. § 56.29(2); SMS

Fin. J, LLC v. Cast-Crete Corp., No. 818MC00008CEHJSS, 2018 WL 1726434, at *3 (M.D.

Fla. Apr. 10, 2018).


                                              -3-
Case 5:20-cv-00288-RBD-PRL Document 59 Filed 09/03/21 Page 4 of 5 PageID 822




         Ghost Controls attached the proposed Notices to Appear to its motion and provided

the following property description in both notices to appear: “money transferred to you on

January 25, 2021, and February 9, 2021, in the total amount of $175,000, by Julio Toledo and

Gate1Access, LLC.” (Docs. 48-2, 48-3). However, the checks solely named Remotedeals,

LLC, not Silvia Toledo. (Doc. 54-1). Although Silvia Toledo is the manager and registered

agent of Remotedeals, Ghost Controls has not described with reasonable particularity what

property of hers may be available to satisfy the judgment.

       Accordingly, Ghost Controls’s motion to commence proceedings supplementary and

to implead third parties (Doc. 48) is granted to the extent that Ghost Controls is entitled to

proceedings supplementary as to Remotedeals, LLC and Silvia Toledo, and a Notice to

Appear issued as to Remotedeals, LLC. The motion is denied without prejudice as to Ghost

Controls’s request that the Court issue a Notice to Appear as to Silvia Toledo. Ghost Controls

may file a supplemental motion and affidavit with a proposed Notice to Appear with updated

property descriptions if it seeks to do so within 21 days.

       Further, while Ghost Controls’s motion contends that Defendants and Remotedeals

“is a de facto merger”, it appears, based on its discussion that the transfer of funds was

fraudulent (see, e.g., Doc. 48, ¶¶ 14, 15), that it is seeking disgorgement of the money

transferred to Remotedeals pursuant to the commencement of the proceedings supplementary

and notice to appear (the relief sought in its motion), as opposed to liability for the judgment

against Remotedeals and Silvia Toledo, which would require the additional filing and serving

of an impleader complaint (which wasn’t specifically requested in the motion). SMS Fin. J,

LLC v. Cast-Crete Corp., 2018 WL 1726434, at *2 (M.D. Fla. Apr. 10, 2018) (noting that “while

the Court has jurisdiction to implead Cast–Crete USA, LLC and Cast–Crete USA, Inc., and



                                              -4-
Case 5:20-cv-00288-RBD-PRL Document 59 Filed 09/03/21 Page 5 of 5 PageID 823




disgorge assets Cast–Crete Corporation fraudulently transferred to them, the Court lacks

jurisdiction to hold Cast–Crete USA, LLC and Cast–Crete USA, Inc. liable for the Judgment

unless SMS separately establishes the Court’s original jurisdiction over such a claim” and that

for such relief “the proper course of action is for SMS to file and serve an impleader complaint

in which it can allege its ‘alter ego/mere continuation theory of liability.’”) (citations omitted).

To the extent Ghost Controls does seek to hold either Remotedeals, LLC, or Silvia Toledo or

both liable for the judgment it shall file the impleader complaint within 45 days and serve it

accordingly.

       DONE and ORDERED in Ocala, Florida on September 3, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                                -5-
